Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered. 
Claims 21 – 22, 27, 33, 36, 39 and 42 are amended.
Claims 1 – 20 and 29 – 32 are cancelled.
Claims 43 and 44 are added as new.
Claims 21 – 27 and 33 – 44 are pending and ready for examination.
In response to applicant’s amendment in claim 42, examiner has withdrawn claim objection mentioned in previous office action.


Response to Arguments
Applicant’s arguments filed on 11/01/2022 with respect to independent claims 21, 27 and 33 have been considered but they are not persuasive.
Applicant added new limitation in the currently amended claims 21, 27 and 33. The new limitation in claims 21 and 33 does not have proper support in the specification filed by the applicant. Therefore, claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and relevant prior art are cited in PTO-892.
The cited prior art Campos teaches the new limitation of claim 27. Therefore, a new ground of rejection is made by the examiner in view of Campos et al. (US 2011/0134935 A1), Sahinoglu et al. (US 2010/0189069 A1) and Knudsen (US 5,448,621 A). 
Applicant argued on page 7, second last paragraph of the Remarks “The cited art, however, does not disclose at least scheduling transmission opportunities for first and second devices "to adapt to different respective transmission limitations of the first and second devices … to communicate over the common optical communication medium," as featured in amended claim 21”.
Examiner respectfully agrees with the remarks; but the argument is moot as the specification does not provide proper support of the claimed features. 
Applicant argued on page 8, 2nd paragraph of the Remarks “amended claim 21 and its dependent claims are patentably distinct from even the proposed combination of Campos, Sahinoglu, and Knudsen” and “independent claim 33 and its dependent claims are patentably distinct from the cited art for at least reasons similar to those discussed above with respect to amended claim 21”
Applicant’s arguments regarding claims 21, 33 and all their dependent claims are moot as mentioned above.
Applicant argued on pages 8, 3rd of the Remarks, “amended independent claim 27 now recites, in part, "scheduling orthogonal frequency division multiple access (OFDMA) transmission opportunities for a second device over the common wireline communication medium, to adapt to different respective transmission limitations of the first and second devices such that TDMA transmission intervals scheduled for the first device occur without interfering with OFDMA transmission intervals scheduled for the second device, thereby enabling both of the first and second devices to communicate over the common wireline communication medium." The cited art, however, does not teach or suggest this feature”. According to applicant, “Sahinoglu instead teaches radio frequency wireless communication, and Knudsen instead teaches satellite wireless communication, as discussed above. Consequently, independent claim 27 and its dependent claims are patentably distinct from even the proposed combination of Campos, Sahinoglu, and Knudsen”.
Examiner respectfully disagrees with Applicant’s argument. The primary reference Campos teaches that networks 16, 18 corresponding with any type or combination of wireline and wireless networks, including but not limited to those associated with cable, satellite, or network television; cellular, wireless, or wireline phone communications; and wireless or wireline data transmissions (Fig.1 and ¶ [0012]). Since, the end stations 14 communicates over the networks 16, 18; therefore, communication medium is a common communication medium and it is a wireline communication medium. As the primary reference Campos discloses wireline common communication medium, the arguments regarding Sahinoglu, and Knudsen are not pertinent. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.
Finally, examiner would like to cite new prior arts for the new limitations of the currently amended independent claims 21 and 33, even though the new limitations do not have proper support in the specification. The new prior arts disclose data transmission using a Time Division Multiplexing (TDM) scheme and a wavelength division multiplexing scheme. They are as follows:
KIM et al. (US 2011/0069957 A1); and 
Truong (US 2010/0021174 A1).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 26 and 33 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 21 and 33 recite “wavelength division multiple access (WDMA) transmission opportunities for a second device” and “WDMA transmission intervals scheduled for the second device”. But the specification does not recite WDMA transmission opportunities or WDMA transmission intervals. The entire specification describe time division multiple access (TDMA) transmission opportunities and frequency division multiple access (FDMA) transmission opportunities in a common communication medium. Even drawings also describe OFDMA and time-frequency grid. The word “wavelength is mentioned only in paragraph [0027] of the specification as “in an optical implementation, the terminals 12 may transmit with different wavelengths instead of different frequencies”.  It does not disclose that WDMA transmission opportunity / transmission interval/ device instead of FDMA transmission opportunity / transmission interval/ device. The specification is silent about use of TDMA and WDMA transmission opportunities in a time-wavelength graph or in a common  communication medium. 
Due to lack of proper description in the specification, claims 21 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 22 – 26, 42 and 34 – 41 depend on claims 21 and 33, respectively. Therefore, same rational apply to them. Accordingly, claims 21 – 26 and 33 – 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campos et al. (Campos hereinafter referred to Campos) (US 2011/0134935 A1) in view of Sahinoglu et al. (Sahinoglu hereinafter referred to Sahinoglu) (US 2010/0189069 A1) and further in view of Knudsen (US 5,448,621 A).

(Currently Amended) Regarding claim 27, Campos teaches a method (Title, Method and system operable to facilitate signal transport over a network) for controlling a termination system (TS) (Fig.1 and [0010], scheduling system 10) to schedule transmission opportunities ([0011], aggregating unit 12 is a device operable to facilitate scheduling transmission; [0023], allocate transmission opportunities) for a plurality of devices (Fig.1 and [0011], ends stations 14) communicating over a common wireline communication medium (Fig.1 and [0012], networks 16, 18 corresponding with any type or combination of wireline and wireless networks, including but not limited to those associated with cable, satellite, or network television; cellular, wireless, or wireline phone communications; and wireless or wireline data transmissions. Since, the end stations 14 communicates over the networks 16, 18; therefore, communication medium is a common communication medium and it is a wireline communication medium. [0023], The aggregating unit 12 or other device associated with the networks 16, 18 is responsible for coordinating scheduling and allocation of the related resources in order to enable the data communications required by the end stations 14. Therefore, the aggregation unit facilitates controlling a TS to schedule transmission opportunities/ intervals for a plurality of end stations/ devices communicating over a common wireline communication medium), comprising: 
receiving two or more transmission opportunity requests (Fig.2 and [0017], transport request 22 to the aggregating unit 12 to schedule the transport; The aggregating unit 12 is operable to repeat some or all of the described operations with any number of end stations 14, optionally at the same time. Here, transport request 22 from end device 14 is a transmission opportunity requests received at the aggregating unit. Since, the aggregating unit can operate with any number of end stations 14 at the same time; therefore, it is obvious that the aggregating unit receives two or more transmission opportunity requests);
scheduling the transmission opportunities ([0023], The aggregating unit 12 is responsible for coordinating scheduling and allocation of the related resources) for a first device (Fig.1, any one of the end devices 14; e.g. end station #1) over the common wireline communication medium (as mentioned above, the common communication medium is wireline and the aggregating unit operates with end station 14; therefore, the aggregating unit 12 schedule transmission opportunities for a first device/ end station #1); and 
scheduling the transmission opportunities (same as above) for a second device (Fig.1, end station #2) over the common wireline communication medium (same as above), thereby enabling both the first and the second devices to communicate over the common wireline communication medium (as mentioned above, the aggregation unit 12 facilitates controlling a TS to schedule transmission opportunities for the plurality of end stations (i.e. first and second devices) communicating over the common wireline communication medium). 
Campos teaches end stations 14 operate with code/frequency/time division multiple access code (CDMA /FDMA/TDMA) standards (¶ [0016]).
Campos does not specifically teach
scheduling time division multiple access (TDMA) transmission opportunities for a first device; and
scheduling orthogonal frequency division multiple access (OFDMA) transmission opportunities for a second device, such that TDMA transmission intervals scheduled for the first device occur without interfering with OFDMA transmission intervals scheduled for the second device.
However, Sahinoglu teaches (Title, Joint Carrier Allocation and Time Sharing for OFDMA/TDMA Networks)
a method to schedule transmission opportunities for a plurality of devices (Fig.1A and [0023], a multi-user, multi-carrier network includes a central controller or base station (BS) and K distributed users; the central controller is a BS in a wireless cellular network where the users are mobile stations; Fig.1B and [0037], one data frame is transmitted within a multi-user, multi-carrier communications network with twelve users, showing the OFDMA/TDMA scheme; the OFDMA/TDMA schedules multi-user transmissions. Here, BS schedules multi-user transmissions/ transmission intervals/ opportunities for a plurality of users/ mobile stations/ devices) communicating over a common communication medium (As mentioned above, one data frame is transmitted within a multi-user, multi-carrier communications network; therefore, the user are communicated over the same network/ common communication medium), 
scheduling time division multiple access (TDMA) transmission opportunities for a first device over the communication medium (Fig.1B and [0034], multiple users share one carrier in the time domain. In fig.1B, the vertical and horizontal axes respectively represent frequency and time; [0035], user 140 occupies a particular carrier 130 for one or several symbol durations. Since, Y-axis represents frequency; therefore, user 2 (140) occupies several symbol durations/ time durations for a particular carrier 130/ fixed frequency; i.e. it uses TDMA transmission opportunities. Here, user 2 is considered as a first device. Therefore, TDMA transmission opportunities are scheduled for a first device in the communication medium); and 
scheduling orthogonal frequency division multiple access (OFDMA) transmission opportunities for a second device over the communication medium (Regarding Fig.1B, user 10 occupies few symbol durations (in X-axis) for several carriers/ frequencies (in Y-axis); i.e. it uses OFDMA transmission opportunities. Here, user 10 is considered as a second device. Therefore, OFDMA transmission opportunities are scheduled for a first device in the communication medium), such that TDMA transmission intervals scheduled for the first device occur without interfering with OFDMA transmission intervals scheduled for the second device ([0029], a multi-user, multi-carrier network where, the multiple users can access the network concurrently without interfering with each other), thereby enabling both the first and second devices to communicate over the common communication medium ([0025], dynamically allocating OFDMA/TDMA channels to users based on their spatial/ location dependent wireless channel status; [0036], combine OFDMA and TDMA to provide an OFDMA/TDMA scheme; [0037], The carriers and transmission times or symbol durations are allocated to multiple users without overlapping so that multiple users can access the wireless media without mutual interference to each other. Here, the OFDMA/TDMA scheme provides allocation of the first and second devices together in the same data frame. Fig.1B also shows, transmission intervals scheduled for the first device (user 2) and the second device (user 10) do not interfere each other. Therefore, the transmission intervals are scheduled in a non-interfering manner).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified Campos as mentioned above to incorporate the teaching of Sahinoglu. The motivation for doing so would have been to provide a method and system for multiple-access control, frequency band allocation, and transmission time sharing among multiple users optimally, in orthogonal frequency-division multiple-access (OFDMA) and time-division multiple-access (TDMA) networks (Sahinoglu, Abstract).
The combination of Campos and Sahinoglu does not specifically teach
to adapt to different respective transmission limitations of the first and second devices. 
However, Knudsen teaches (Title, Dynamic reallocation of spectral capacity in cellular communication systems)
scheduling time division multiple access (TDMA) transmission opportunities for a first device (Fig.3 and Col.8: Line 12 – 14, allocation table 40 containing cell frequency and time slot assignments; Col.9: Line 24 – 28, TDMA corresponds to having only one frequency (e.g., F1) or many frequencies (e.g. F1 through F7). Adjacent cells operate without interference during different time slots (e.g., T1-TM) as shown, by the diagonal entries in table 40. Here, regarding table 40, each row corresponds to a TDMA/ first device); and
scheduling orthogonal frequency division multiple access (OFDMA) transmission opportunities for a second device (Fig.3 and Col.9: Line 14 – 21, differences between FDMA and TDMA; FDMA generally corresponds to having only one time slot (e.g., T1). Adjacent cells (e.g., C1-C7) operate without interference by each using a different frequency or sub-frequency group (e.g. F1-F7), as shown by the T1 column of table 40. It is known in the art that OFDMA is a special version of FDMA Here, regarding table 40, each column corresponds to a OFDMA /second device), to adapt to different respective transmission limitations of the first and second devices (As mentioned above, the first device follows TDMA transmission opportunities (each row of Table 40) and the second device follows OFDMA transmission opportunities (each column of Table 40). Therefore, both the first and the second devices have their distinct operating condition/ transmission features; first device operates at different time durations for a particular frequency and the second device operates at different frequencies for a particular time duration. Therefore, a device working as a TDMA device cannot work as a OFDMA at the same time. Accordingly, the first device and the second device  adapt different transmission features/ limitations) such that TDMA transmission intervals scheduled for the first device occur without interfering with FDMA transmission intervals scheduled for the second device (Fig.5, Col.11: Line 11 – 15, C:16, FDMA and TDMA transceivers; Col. 12: line 34 – 37, frequency and time slot assignment with no cell-to-cell interference. Here, FDMA and TDMA transmission intervals do not interfere).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos and Sahinoglu as mentioned above and further incorporate the teaching of Knudsen. The motivation for doing so would have been to provide dynamic frequency/ time slot assignment capability to provide an improved method for operating a cellular communication system (Knudsen, Col.3: Line 12 – 13 and Line 24 – 25).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campos in view of Sahinoglu in view of Knudsen and further in view of Jones et al. (Jones hereinafter referred to Jones) (US 6,771,614 B1).

(Previously Presented) Regarding claim 28, the combination of Campos, Sahinoglu and Knudsen teaches all the features with respect to claim 27 as outlined above. 
Campos further teaches
wherein the device utilizes a Physical layer (PHY) ([0015], Each of the aggregating unit 12 and the end stations 14 include a memory; the memory store code; the stored code include a layered operating system or architecture to support decoupling of the MAC and PHY layers; [0016], the aggregating unit 12 and/or end stations 14 operate with code having a convergence layer; the convergence layer is a logically executing layer configured to decouple MAC and PHY layers. Therefore, the device utilizes a Physical layer (PHY)).
The combination of Campos, Sahinoglu and Knudsen does not specifically teach 
the first device utilizes a first Physical layer (PHY) and the second device utilizes a second PHY different from the first PHY.
However, Jones teaches (Title, Wireless power control in conjunction with a wireline MAC protocol)
the first device utilizes a first Physical layer (PHY) (Col.5, Line 46 – 48, physical layer frames implemented by, e.g., a TDMA (time division multiple access) where each physical layer frame represents a non-overlapping time slot) and the second device utilizes a second PHY (Col.5, Line 49 – 52, OFDM (orthogonal frequency division multiplexing) scheme where each frame represents availability of a particular frequency domain subchannel within the time period) different from the first PHY (As mentioned, The TDMA utilizes time slot in each PHY frame and OFDM utilizes a particular frequency domain subchannel in each PHY frame; therefore, the PHY frames are different in TDMA and OFDMA).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 27 and further incorporate the teaching of Jones to add information of data transmission through physical layer. The motivation for doing so would have been to provide systems and methods for employing digital two-way cable MAC protocols for multi-user wireless communication systems to control access to a shared transmission medium, in which a single MAC layer frame is divided into multiple physical layer frames (Jones, Abstract and Col.1: Line 25 – 29).

Claims 43 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campos in view of Sahinoglu in view of Knudsen and further in view of Von der Embse (US 7,391,819 B1).

(New) Regarding claim 43, the combination of Campos, Sahinoglu, and Knudsen teaches all the features with respect to claim 27 as outlined above. 
The combination of Campos, Sahinoglu and Knudsen does not specifically teach 
wherein the common wireline communication medium comprises an electrical communication medium.
However, Von der Embse teaches (Title, Capacity Bound And Modulation For Communications)
wherein the common wireline communication medium comprises an electrical communication medium (Col.2, Line 33 – 51, Shannon bound on communications capacity relates to symbol modulation for high-data-rate wired, wireless, and optical communications and includes .. PSK,…PPM, and the plurality of current and future modulations for single links and multiple access links which include time division multiple access TDMA, orthogonal frequency division multiple access OFDMA, .., optical wavelength division multiple access WDMA, orthogonal Wavelet division multiple access OWDMA, ... Communication application examples include electrical and optical wired. Therefore, wireline communication medium comprises an electrical communication medium).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 27 and further incorporate the teaching of Von der Embse. The motivation for doing so would have been to provide a new bound on communications capacity, a modulation QLM to derive this bound, and QLM to support communications with performance close to this bound. The QLM modulation and demodulation algorithms offer a method for communications links to support a substantially higher data rate than allowed by the Shannon bound for wired, wireless, optical, and the plurality of communications links (Von der Embse, Abstract).

(New) Regarding claim 44, the combination of Campos, Sahinoglu, and Knudsen teaches all the features with respect to claim 27 as outlined above. 
The combination of Campos, Sahinoglu and Knudsen does not specifically teach 
wherein the common wireline communication medium comprises an optical communication medium.
However, Von der Embse teaches (Title, Capacity Bound And Modulation For Communications)
wherein the common wireline communication medium comprises an optical communication medium (Col.2, Line 33 – 51, Shannon bound on communications capacity relates to symbol modulation for high-data-rate wired, wireless, and optical communications and includes .. PSK,…PPM, and the plurality of current and future modulations for single links and multiple access links which include time division multiple access TDMA, orthogonal frequency division multiple access OFDMA, .., optical wavelength division multiple access WDMA, orthogonal Wavelet division multiple access OWDMA, ... Communication application examples include electrical and optical wired. Therefore, wireline communication medium comprises an optical communication medium).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have modified combination of Campos, Sahinoglu and Knudsen as mentioned in claim 27 and further incorporate the teaching of Von der Embse. The motivation for doing so would have been to provide a new bound on communications capacity, a modulation QLM to derive this bound, and QLM to support communications with performance close to this bound. The QLM modulation and demodulation algorithms offer a method for communications links to support a substantially higher data rate than allowed by the Shannon bound for wired, wireless, optical, and the plurality of communications links (Von der Embse, Abstract).



Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
KIM (Pub. No. US 2011/0069957 A1) – “METHOD AND APPARATUS FOR CHANNEL ALLOCATION IN A VISIBLE LIGHT COMMUNICATION SYSTEM” discloses transmission of data by a Visible Light Communication (VLC) system using a Time Division Multiplexing (TDM) scheme and a wavelength division multiplexing scheme.

Truong (Pub. No. US 2010/0021174 A1) – “METHODS AND SYSTEMS FOR PROVIDING FULL AVIONICS DATA SERVICES OVER A SINGLE FIBER” discloses a method for transmission of multiple, independent data packages across a single optical fiber utilizing both time division multiplexing and wavelength division multiplexing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474